t c memo united_states tax_court john gallo petitioner v commissioner of internal revenue respondent docket no filed date john gallo pro_se jeffrey a schlei for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure sole issue for decision is whether petitioner is entitled to claim a schedule c loss in the amount of dollar_figure from his paralegal boat repair business for the taxable_year during these proceedings petitioner filed a motion to dismiss for respondent’s intentional dirty tricks bad faith and obstructive behavior motion the court took the motion under submission at the conclusion of the trial some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are included herein by this reference petitioner resided in santa ana california at the time he filed his petition from to petitioner earned his living primarily as a freelance boat worker repairer petitioner would paint or varnish a boat do minor engine repairs eg changing the belts sparkplugs and pumps transport a boat or do just about anything a client would need suffice it to say that petitioner enjoyed working in the outdoors on boats during this period petitioner purchased a substantial number of hand tools for use in the boat repair activity these included special fasteners and bolts screwdrivers wrenches power tools drills and routers in addition petitioner purchased a bench saw a band saw and a drill press because of a series of unrelated injuries petitioner was forced to suspend his activities as a boat worker repairer hoping and expecting that some day he would be able to return to the business petitioner stored his tools in a commercial facility in the cost of the storage was dollar_figure near the end of or the beginning of petitioner disposed of the tools before petitioner enrolled in coastline community college coastline and studied in its real_estate program petitioner earned an aa degree and a certificate in real_estate he then obtained a real_estate salesman’s license in addition he studied the escrow field and obtained an escrow certificate moreover in early petitioner obtained from coastline a certificate of achievement in legal assisting which licensed petitioner as a paralegal prior to that time petitioner was involved in a serious car accident that required substantial medical_care and physical therapy petitioner’s physical condition was such that he was not able to accept work as a paralegal until date in and petitioner earned dollar_figure and dollar_figure respectively working as a paralegal temp for an agency that placed paralegals in either temporary or permanent positions also in petitioner earned dollar_figure as an employee of a paralegal services company that did on-site and off-site paralegal project work for various law firms and other entities the parties have stipulated that in and the petitioner regularly donated paralegal services to the coastline community college legal clinic where for some work he did for them in they paid him dollar_figure in and petitioner suffered additional injuries and accidents we will not dwell on the details of these incidents except to note that petitioner’s physical and mental conditions were such that he was incapable of working for any extended period of time without incurring substantial physical pain while petitioner was previously working as an employee for various agencies he was of the opinion that he could earn income as an independent_contractor by working as a paralegal out of his home thereby creating his own work schedule in furtherance of this plan in petitioner acquired a legal library at a cost of dollar_figure and a facsimile machine and supplies costing dollar_figure in petitioner moved into a larger apartment and acquired office furniture bookcases computer_software a printer and copier legal text updates for his legal library and other items for the purpose of completing his home_office for his paralegal activities during and petitioner did not earn any income as a paralegal primarily due to his physical incapacity petitioner had to turn down several opportunities because of his condition petitioner was under constant doctors’ care although his medical providers generally gave a positive prognosis for his full recovery on the schedule c attached to petitioner’s return petitioner reported no income from his paralegal boat repair busine sec_2 and claimed the following expenses dollar_figure depreciation office expense pension and profit sharing plans rent repairs and maintenance storage trade books paralegal association big_number big_number total big_number as indicated earlier the storage costs of dollar_figure pertain to his boat activity the dollar_figure for pension and profit sharing plans was a maintenance fee for his keogh_plan all of the other expenses are directly related to petitioner’s paralegal activity petitioner has adequately substantiated the above amounts and substantiation is not an issue in this case because a possible remedy would be to dismiss this case in favor of petitioner if we were to grant petitioner’s motion we will deal with the motion first in his motion petitioner contends that respondent’s actions with regard to petitioner’s discovery request and at the branerton_conference violated petitioner’s reported income was from withdrawals from an individual_retirement_account 61_tc_691 is continued petitioner’s constitutional rights of due process and equal protection and were so egregious as to require dismissal of the case in favor of petitioner petitioner also contends that respondent’s actions in this case demonstrated persecution vindictiveness and bad faith during these proceedings petitioner a 64-year-old individual at the time of trial was financially destitute and the victim of a series of unfortunate incidents nevertheless we must view the issues without regard to the special circumstances in which petitioner finds himself petitioner’s complaint with regard to respondent’s failure to comply with his discovery requests stems from petitioner’s response to a conference invitation letter from respondent’s counsel dated date in respondent’s letter as discovery request no one respondent’s counsel informally requested all documentation records notes statements memoranda or correspondence in your possession and any legal authority statutory or case law which supports your claim that you are entitled to claim a schedule c loss of dollar_figure for the taxable_year discovery request no two requested the identity of continued the seminal case setting the requirements for informal consultation prior to embarking on formal discovery see also rule each and every person expected to be called as a witness and the substance of his or her expected testimony in response thereto petitioner agreed to a meeting and concluded his letter dated date with two similar discovery requests respondent failed to comply with petitioner’s discovery requests the court did not receive a formal request from petitioner to enforce his discovery requests by order dated date this case was continued from the court’s trial session in los angeles california on date and recalendared for date rule contains general provisions for discovery in this court rule a provides in part discovery shall not be commenced without leave of the court before the expiration of days after joinder of issue and shall be completed unless otherwise authorized by the court no later than days prior to the date set for call of the case from a trial calendar rule a provides that any party may without leave of court serve on any other party a request to produce documents rule b however provides in part the party upon whom the request is served shall serve a written response within days after service of the request the court may allow a shorter or longer time rule b further provides to obtain a ruling on an objection by the responding party on a failure to respond or on a failure to produce or permit inspection the requesting party shall file an appropriate motion with the court and shall annex thereto the request with proof of service on the other party together with the response and objections if any prior to moving for such a ruling neither the request nor the response shall be filed with the court if we assume that petitioner’s discovery request is a request for production of documents from the above it can readily be seen that petitioner’s informal_discovery request was commenced less than days prior to trial and could not possibly have been completed no later than days prior to the date set for call of the case from a trial calendar rule a moreover petitioner failed to file an appropriate request for review of respondent’s failure to respond in accordance with rule b petitioner merely complained about it accordingly petitioner’s unsuccessful discovery request is not grounds to grant his motion and sanction respondent the fact that respondent made an equally unenforceable informal_discovery request with which petitioner attempted to comply is irrelevant as indicated in respondent’s informal_discovery request petitioner was requested to bring numerous documents in attempting to comply with this request petitioner assembled two boxes of records one of which he painfully carried from the parking lot at respondent’s office building to the conference petitioner complains that respondent failed to look at any of the documents he had brought notwithstanding respondent’s rejected offer to carry the box back to petitioner’s car petitioner then incurred great pain and aggravation returning to his car with the box we do not believe that this vignette requires us to sanction respondent’s counsel finally petitioner characterizes respondent’s actions as demonstrating obstructionism vindictiveness and general bad faith considering respondent’s motion to dismiss for lack of jurisdiction on the grounds of an untimely filed petition subsequently denied respondent’s motion to dismiss for lack of prosecution upon petitioner’s failure to appear at the original call of this case on date and the aforementioned problems with discovery and the branerton_conference petitioner characterizes himself as a victim due to his penury and physical and mental impairments and as such prays that the case be dismissed each of the incidents of which petitioner complains was not by itself irregular and they have only become heightened in combination by reason of petitioner’s particular situation we do not ascribe any vindictiveness or bad faith to respondent’s individual actions which had at each time some justification accordingly we find no grounds to grant petitioner’s motion and it shall be denied we now turn to the merits of this case sec_162 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business as a threshold matter this section requires that a taxpayer incur the expenses in carrying_on_a_trade_or_business sec_162 whether petitioner is engaged in a trade_or_business and the nature of that trade_or_business are questions of fact 56_tc_1300 affd per curiam 487_f2d_1025 9th cir the temporary cessation of a trade_or_business does not preclude a finding that a taxpayer was carrying_on_a_trade_or_business during the period of cessation 40_tc_2 thus even an unemployed taxpayer may be considered to be carrying_on_a_trade_or_business if the taxpayer was previously involved in and intended to return to a particular trade_or_business id in order to take advantage of what is described as the hiatus principle a taxpayer must show that during the hiatus he intended to resume the same trade_or_business see 762_f2d_264 2d cir citing sherman v commissioner t c memo affg 83_tc_368 in haft v commissioner supra pincite we stated as follows plainly petitioner did not cease to be in the costume jewelry business in and merely because he temporarily had no merchandise to sell it was a period of transition in which he was actively seeking another connection that would enable him to continue to serve the same customers with whom he had previously dealt we think that the respondent’s position that petitioner was not carrying_on_a_trade_or_business in these circumstances gives an unduly narrow interpretation to the statute his failure to make sales in by reason of his temporary lack of access to a source of costume jewelry to sell is not controlling the present case involves petitioner’s claim for deductions for expenses from two separate activities boat repair and paralegal work petitioner was engaged in the boat repair business from through during which he accumulated a substantial number of tools and supplies in petitioner incurred expenses for storage for these tools and supplies after petitioner did not perform boat repairs and did not earn any income from that activity as the years passed it became less and less likely that petitioner would ever return to that activity or that his services would be desired by boat owners or previous clients there is no indication in the record that petitioner maintained contact with his former clients in this regard on the other hand petitioner after sought other means of earning a living he obtained his paralegal certificate in and attempted to obtain employment beginning in date he was successful through earning in excess of dollar_figure from that activity all earnings from the paralegal activity were as an employee however it became clear that because of his physical infirmities he would be unable to handle the time restraints required of an employee but he honestly and sincerely believed that he could still function and earn money as a paralegal as an independent_contractor out of his home in accordance with his belief petitioner set up his home_office with the necessary research materials and equipment during and while petitioner did not derive income from his paralegal skills he was hopeful that he was on the road to recovery based upon the representations of his medical providers clearly the activities of a boat repair person and a paralegal are separate and distinct it is not logical that these two activities be combined as one trade_or_business on one schedule c accordingly we hold that the income and expenses for each activity should be treated separately we further hold that petitioner in realistically had no likelihood of reentering the boat repair field his maintenance of the tools some of which were monogrammed was more for sentimental reasons than for business potential consequently in he was no longer in hiatus from that activity and thus no longer carrying on that trade_or_business accordingly petitioner is not entitled to deduct the storage expense incurred for his boat supplies and tools on the other hand petitioner was in hiatus from earning his living as a paralegal indeed the actions he took in and to bolster his opportunities and abilities to earn a living from that profession support this conclusion respondent’s contentions that petitioner was merely in a startup phase of his independent_contractor business pertains only to the form of the activity and not its substance having been engaged in the paralegal business as an employee see 54_tc_374 petitioner did not change the general nature of his business activities by working out of his home_office therefore we conclude that petitioner in was carrying_on_a_trade_or_business as a paralegal and is entitled to deduct all of the other expenses at issue with the exception of the two following items the first item is the claimed expenses for dollar_figure for a portion of the rent associated with petitioner’s residential premises as applicable herein sec_280a provides that no deduction shall be allowed with regard to the use of residential property of the taxpayer some exceptions are provided in sec_280a however sec_280a clearly provides that no deduction shall be allowable in excess of the income derived from such use in other words no deduction for use of a residential unit can be taken if said deduction gives rise to a loss accordingly even though petitioner’s use of his residence may have qualified as one of the exceptions under sec_280a through sec_280a disallows the claimed rental_expense_deduction as petitioner had no paralegal income for moreover it is irrelevant whether petitioner claims the deduction under sec_212 if it is not allowable under sec_162 it is well established that a taxpayer is not entitled to a home_office expense deduction for a sec_212 activity that does not rise to the level of a trade_or_business within the meaning of sec_162 721_f2d_810 fed cir 73_tc_766 the second item petitioner’s expenditure of dollar_figure for maintenance of his keogh_plan would not be an expense of carrying on petitioner’s paralegal activity but would be deductible under sec_212 as a schedule a itemized_deduction see revrul_84_146 1984_2_cb_61 in his reply brief petitioner alleges that if the court sustains the disallowance of some of the claimed expenses he has additional unclaimed expenses as an offset attached to the reply brief were copies of numerous documents which were not offered at trial petitioner contends that he is entitled to claim the additional expenses under rule petitioner is wrong the time for presenting evidence is at trial generally the court does not try a case piecemeal new issues may not be raised after the trial has been concluded and the record closed moreover evidence may not be submitted or attached to posttrial briefs petitioner’s claim for additional expense deductions is therefore denied an order will be issued denying petitioner’s motion and decision will be entered under rule
